Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Geoff Trotter on 4/20/22.

The application has been amended as follows: 
	Claim 1(Currently Amended) A method comprising: storing a mapping associating each of a plurality of device modes with one of a plurality of network slices; determining that a user device is operating in a operating mode of the plurality of device modes using a first network slice among the plurality of network slices obtaining a trigger from a remote application function, the trigger identifying the user device and a maintenance mode of the plurality of device modes; determining that the maintenance mode is associated with a second network slice of the plurality of network slices, wherein the first network slice and the second network slice are mutually exclusive; and providing a notification to the user device, the notification causing the user device to end a first data session on the first network slice and to initiate a second data session on the second network slice.
	Claim2(Canceled)
	Claim 6(Currently Amended) The method of claim 1, further comprising: obtaining a first message from the second network slice, the first message indicating that the user device is registered with the second network slice; determining that the user device is operating in the maintenance mode; and providing a second message to the remote application function, the second message indicating that the user device is operating in the maintenance mode.

	Claim 7(Currently Amended) The method of claim 1, further comprising: obtaining a second trigger from the remote application function, the second trigger identifying the user device and the operating mode; and providing another notification to the user device, causing the user device to end the second data session on the second network slice and initiate a third data session on the first network slice.
	Claim8 (Currently Amended) An apparatus comprising:
	 a network interface configured to communicate with a plurality of computing devices; 
a memory; and
a processor coupled to the network interface and the memory, the processor configured to: store a mapping in the memory, the mapping associating each of a plurality of device modes with one of a plurality of network slices; determine that a user device is operating in a operating mode of the plurality of device modes using a first network slice among the plurality of network slices; receive a trigger from a remote application function via the network interface, the trigger identifying the user device and a maintenance mode of the plurality of device modes; determine that the maintenance mode is associated with a second network slice of the plurality of network slices, wherein the first network slice and the second network slice are mutually exclusive; and cause the network interface to send a notification to the user device, the notification causing the user device to end a first data session on the first network slice and to initiate a second data session on the second network slice.

	Claim 9(Canceled) 
	Claim 13(Currently Amended) The apparatus of claim 8, wherein the processor is further configured to: receive a first message from the second network slice via the network interface, the first message indicating that the user device is registered with the second network slice; determine that the user device is operating in the maintenance mode; and cause the network interface to send a second message to the remote application function, the second message indicating that the user device is operating in the maintenance mode.

	Claim 14(Currently Amended) The apparatus of claim 8, wherein the network interface is further configured to: receive a second trigger from the remote application function, the second trigger identifying the user device and the operating mode; and send another notification to the user device, causing the user device to end the second data session on the second network slice and initiate a third data session on the first network slice.
	Claim 15(Currently Amended) One or more non-transitory computer readable storage media encoded with computer executable instructions to cause a processor in a computing device to: store a mapping associating each of a plurality of device modes with one of a plurality of network slices; determine that a user device is operating in a operating mode of the plurality of device modes using a first network slice among the plurality of network slices; obtain a trigger from a remote application function, the trigger identifying the user device and a maintenance mode of the plurality of device modes; determine that the maintenance mode is associated with a second network slice of the plurality of network slices, wherein the first network slice and the second network slice are mutually exclusive; and provide a notification to the user device, the notification causing the user device to end a first data session on the first network slice and to initiate a second data session on the second network slice.
	Claim 19(Currently Amended) The non-transitory computer readable storage media of claim 15, further comprising instructions operable to cause the processor to: obtain a first message from the second network slice, the first message indicating that the user device is registered with the second network slice; determine that the user device is operating in the maintenance mode; and provide a second message to the remote application function, the second message indicating that the user device is operating in the maintenance mode.
	Claim 20(Currently Amended) The non-transitory computer readable storage media of claim 15, further comprising instructions operable to cause the processor to: obtain a second trigger from the remote application function, the second trigger identifying the user device and the operating mode; and provide another notification to the user device, causing the user device to end the second data session on the second network slice and initiate a third data session on the first network slice.

	Claim 21(New) The method of claim 1, wherein the user device is an Internet of Things (IoT) device.
Claim 22 (New) The apparatus of claim 8, wherein the user device is an Internet of Things (IoT)device.
Allowable Subject Matter
3.	In view of Examiner amendment, claims filed on 09/09/2020 and further search, Claims 1, 3-8 and 10-22 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein determining that the second device maintenance mode is associated with a second network slice of the plurality of network slices, wherein the first network slice and the second network slice are mutually exclusive; and providing a notification to the user device, the notification causing the user device to end a first data session on the first network slice and to initiate a second data session on the second network slice.
	Prior art teaches  relate to network slice management, and in particular to selection of network slices for user devices and/or users and a first access request message from the terminal after the terminal selects, based on the network slice information, first attribute information of a first network slice to be accessed by the terminal, and selecting, by the RAN device based on the first attribute information of the first network slice, a second network slice to be accessed by the terminal and methodologies and technologies may involve using allowed Network Slice Selection Assistance Information (NSSAI), prior to applying exclusion rules and network slice exclusion rules, to enable selection of mutually exclusive network slices to be used by the device after registration.
	However, the prior art fails to teach the claimed limitation wherein determining that the second device maintenance mode is associated with a second network slice of the plurality of network slices, wherein the first network slice and the second network slice are mutually exclusive; and providing a notification to the user device, the notification causing the user device to end a first data session on the first network slice and to initiate a second data session on the second network slice. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 8 and 15 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647